Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED

 

CONFIDENTIALITY, NON-SOLICITATION and NON-COMPETITION AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”), is dated as of October 7, 2019 (the
“Effective Date”) and amends that certain Second Amended and Restated
Confidentiality, Non-Solicitation and Non-Competition Agreement (the
“Agreement”) dated effective as of March 1, 2017, as amended November 12, 2018,
between Donald M. Jenkins (“Employee”) and EQT Corporation, a Pennsylvania
corporation (the “Company”). Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.

 

RECITALS

 

WHEREAS, the Company and Employee previously entered into the Agreement;

 

WHEREAS, pursuant to Section 15 of the Agreement, the Agreement may be amended
or waived only with the prior written consent of the Company and Employee; and

 

WHEREAS, the Company and Employee desire to amend the Agreement as set forth
herein, effective as of the Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.             The definition of “Good Reason” shall be amended by adding the
following to the conclusion of the definition:

 

“The Company agrees and acknowledges that as of the Effective Date of this
Amendment, Employee has experienced a Good Reason triggering event due to a
significant diminution in Employee’s job responsibilities, duties or authority.
Notwithstanding anything to the contrary contained within this Agreement, the
Company agrees Employee may resign for this Good Reason event (i.e., the
significant diminution in Employee’s job responsibilities, duties or authority
that has occurred as of the Effective Date of this Amendment) at any time
through and including April 30, 2020 by providing the Company with no less than
thirty (30) days’ advance written notice of such resignation, and that any
resignation during that period will be treated as a termination for Good Reason
for purposes of this Agreement; provided, however, that the accelerated vesting
and other benefits offered to employee pursuant to Sections 3(e), 3(f), and 3(g)
of the Agreement shall apply only to equity or equity-based awards outstanding
as of September 20, 2019 and not to any such awards granted thereafter; further
provided, however, that Employee may resign for other Good Reason events (as
defined in Section 3 of this Agreement) at any future time (including after
April 2020) pursuant to, and in accordance with, the terms and timing of this
Agreement (without regard to this Amendment), including in the event of another
significant diminution of responsibilities, duties or authority.”

 



 

 

 

2.             This Amendment shall only serve to amend and modify the Agreement
to the extent specifically provided herein. All terms, conditions, provisions
and references of and to the Agreement which are not specifically modified,
amended and/or waived herein shall remain in full force and effect and shall not
be altered by any provisions herein contained. All prior agreements, promises,
negotiations and representations, either oral or written, relating to the
subject matter of this Amendment not expressly set forth in this Amendment are
of no force or effect.

 

3.             This Amendment shall not be amended, modified or supplemented
except by a written instrument signed by the parties hereto. The failure of a
party to insist on strict adherence to any term of this Amendment on any
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Amendment. No waiver of any provision of this Amendment shall be construed
as a waiver of any other provision of this Amendment. Any waiver must be in
writing.

 

4.             This Amendment shall inure to the benefit of, and be binding
upon, the successors, administrators, heirs, legal representatives and assigns
of Employee, and the successors and assigns of the Company.

 

5.             This Amendment may be executed and delivered (including by
facsimile, “pdf” or other electronic transmission) in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

[Signature Page Follows]

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

 

  EQT CORPORATION               By: /s/ William E. Jordan         Name: William
E. Jordan         Title: Executive Vice President and General Counsel        
Date: October 7, 2019               DONALD M. JENKINS               /s/ Donald
M. Jenkins       Date: October 7, 2019

 



 

 

 